   Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
COMMODITIES & MINERALS                        19 Civ. 11654 (ALC)
ENTERPRISE, LTD.,

                      Petitioner,

          -against-

CVG FERROMINERA ORINOCO,
C.A.,

                    Respondent.
--------------------------------X




               RESPONSE TO ORDER TO SHOW CAUSE




Edward A. Keane
Daniel E. Vielleville
Garth S. Wolfson

    Of Counsel




                     MAHONEY & KEANE, LLP
                   Attorneys for Respondent
                    61 Broadway, Suite 905
                   New York, New York 10006
                        (212) 385-1422
                            -and-

                       ASSOULINE & BERLOWE
                      100 SE 2nd St., #3105
                      Miami, Florida 33131
                         (905) 567-5576
   Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 2 of 20



                        TABLE OF CONTENTS


                                                                Page


PRELIMINARY STATEMENT.......................................3


ARGUMENT....................................................3


POINT I.        WHILE FMO WAS UNABLE TO INTERPOSE PAPERS
                EARLIER, FMO DOES WISH TO OPPOSE THE PETITION
                AND, WITH THE COURT’S PERMISSION, IS NOW
                READY TO DO SO..............................3


POINT II.       THE MOTION TO CONFIRM SHOULD BE DENIED ON
                AMPLE GROUNDS WHICH FMO SHOULD BE PERMITTED
                TO    FULLY    SUBMIT    FOR    THE    COURT’S
                CONSIDERATION...............................8


POINT III.      IN   ANY   EVENT,  THE   COURT   SHOULD   STAY
                ENFORCEMENT OF THE JUDGMENT IN LIGHT OF THE
                VENEZUELA SANCTIONS........................16


CONCLUSION.................................................20




                                 2
      Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 3 of 20



                                   PRELIMARY STATEMENT

       By     Order      dated        August       14,   2020,     Respondent,      CVG

FERROMINERA ORINOCO, C.A. (“FMO”), was directed to show cause

why    the    Motion      to       Confirm     Arbitration       Award    brought   by

Petitioner, COMMODITIES & MINERAL ENTERPRISE, LTD. (“CME”),

should not be treated as unopposed. See, Docket Entry No. 14.

By way of response, and as discussed more fully below, FMO

respectfully asks that the Motion be deemed opposed, and that

FMO be afforded the opportunity to interpose answering papers

within 30 days of the Court’s ruling on the instant order to

show cause.

                                        ARGUMENT

POINT I.              WHILE FMO WAS UNABLE TO INTERPOSE PAPERS
                      EARLIER, FMO DOES WISH TO OPPOSE THE PETITION
                      AND, WITH THE COURT’S PERMISSION, IS NOW
                      READY TO DO SO.

       First,      FMO        respectfully         refers    the     Court   to     the

Declaration of FMO’s President, Abel Jimenez, true copies of

which are herewith attached in both Spanish and English as

Exhibit       A,   and        we     will    follow      with      the   translator’s

certification upon receipt. As shown, FMO’s ability to timely

enter an appearance has for some time been caught up in the

ramifications of the recently increased and enlarged United

States       sanctions        regime        imposed      against     Venezuela.     Id.

Gaining      access      to    a     means    of    obtaining      and   transferring


                                               3
      Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 4 of 20



United States currency to local counsel for the purpose of

defending the Motion has proven particularly intractable. Id.

       These impediments were then greatly exacerbated by the

COVID-19 pandemic, which caused further delays, particularly

in FMO’s region of Venezuela, with mass absences from the

several     different    offices   that    would    normally   need    to

coordinate in arranging a response to CME’s legal action. Id.

We note that, even in this country, “the impact of the

COVID-19 pandemic on business operations is unprecedented

and excuses delays in normal litigation procedures.” Modern

Font Applicaions v. Alaska Airlines, 19 Civ. 00561, 2020 WL

3065157 (D. Utah, Jun. 9, 2020); see also, Hall-Johnson v.

Golden Gate Regional Center Inc., No. 19 Civ. 04177, 2020 WL

2474386      (N. D. Cal. May 13, 2020) (“[T]he instant motion

was briefed during the COVID-19 public health crisis. Under

the    circumstances,     the   Court     will   consider   plaintiff’s

untimely-filed opposition.”).

       That FMO has, if only now, managed to extract itself

from the web caused by these factors and be heard in response

to the Court’s Order to Show Cause should hopefully further

confirm that FMO has never intended to flout the process or

directives of this Court or willingly cede the issues raised

by CME. Notice of Appearance has now been filed by the

undersigned counsel. Moreover, surely no prejudice by virtue

                                    4
      Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 5 of 20



of the delay has been visited upon or alleged by CME, which

was obviously in no hurry to see this December 20, 2018 Award

confirmed, having waited to file the Petition until December

19,    2020,   within   one   day   of    the    one-year   limitation   on

actions to confirm arbitration awards. And, again, FMO now

stands ready to gather its supports and make the full nature

of its position clear. Given that no default has yet been

entered, and given the courts’ oft-noted strong public policy

preference for deciding disputes on the merits, FMO would

thus ask that the Motion to Confirm be deemed opposed.

        Second, and the above notwithstanding, FMO disputes that

service of process was ever properly accomplished in this

case. CME’s service of the Petition, as well as the Motion

and Orders CME were directed by the Court to serve, were all

said to have been accomplished by recourse to Section 35 of

the Rules of the Society of Maritime Arbitrators (“SMA”),

which    allows   service     by   mail   upon    the   parties   or   their

counsel in the arbitration. See, Docket Entry Nos. 9, 12, 15,

16. However, as discussed below, FMO has from the outset

contested that this matter was subject to the Arbitration

Agreement purporting to incorporate those SMA Rules, and that

the issue of arbitrability remains for the Court to decide.

See supra POINT II. It is, of course, fallacious to suggest

that service, with regard to a dispute over the application

                                     5
     Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 6 of 20



of   an   arbitration      clause     and      its    asserted    agreement        to

service by mail, may be legitimately performed by way of

that very service by mail. CME’s position “puts the cart

before the horse.” The Court must first determine that the

issues    raised    are    subject    to      the     arbitration      agreement,

before that arbitration clause can reasonably be said to

provide    the     basis    for     placing         FMO   under    the       Court’s

personal jurisdiction in the first instance. CME thus asks

the Court to lend its imprimatur to what is, essentially,

just casuistry.

      In addition, assuming arguendo the Court were to find

the claims between the parties to be governed by the SMA

arbitration clause, this Court has already ruled in the

prior related action that FMO is “a Venezuelan government-

controlled entity . . . an agency or instrumentality of the

Venezuelan       government         under       the       [Federal         Sovereign

Immunities       Act]      FSIA.”     See,       Commodities           &     Mineral

Enterprise Ltd. v. CVG Ferrominera Orinoco, C.A., 16 Civ.

00861 (ALC), Docket Entry No. 122, at 1-2. As such, 28

U.S.C. § 1608(b) “provides the exclusive means by which

service    of    process     may     be       effected.”     See,      generally,

Seramur    v.    Saudi      Arabian       Airlines,        934    F.       Supp.   48

(E.D.N.Y. 1996); see also, 28 U.S.C. 1608; Fed. R. Civ. P.

4.

                                          6
      Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 7 of 20



       Section 1608 and Rule 4 plainly require service of a

summons, along with any complaint or petition. 28 U.S.C.

1608;    Fed.   R.   Civ.    P.   4.    The     Docket   reflects    that   no

summons was ever requested or issued in this case, nor has

CME, which bears the burden of proving proper service of

process, averred that any summons was ever served along

with the Petition sub judice. This, it must be said, is a

rather obvious and fundamental fail on the part of CME

which should leave the Court little choice but to find that

process over FMO was never made and thus necessarily excuse

any    delay    in   opposing     the       petition   and   its   motion   to

confirm.

       Moreover, Venezuela is not a party to the service-by-

mail      provisions        of    the         Hague      Convention.    See,

https://www.hcch.net/en/instruments/conventions/status-

table (“The Republic of Venezuela does not agree to the

transmission of documents through postal channels.”). And

FMO does not believe the parties entered into any special

arrangement for service by mail sufficient to comply with

Section 1608.

       But what is, perhaps, most remarkable, is that this is

the second time CME has made these mistakes. In the other

prior related action, the District Court in Miami already

ruled 1) that the failure to serve a summons was fatal to

                                        7
      Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 8 of 20



the exercise of personal jurisdiction over FMO and 2) that

the    agreement     between    CME      and   FMO   contained    no   special

arrangement      for   service      by   mail   sufficient      to   otherwise

comply with Section 1608. Commodities & Minerals Enterprise

Ltd. v. CVG Ferrominera Orinoco, C.A., No. 17 Civ. 20196

(S.D. Fla. Apr. 4, 2017) A true copy of that decision is

herewith attached as Exhibit B. This is “deja vu all over

again,” and, if not res judicata, at the very least, an

undeniably reasonable basis to allow FMO to now voluntarily

appear and defend the case, albeit a bit later than CME may

have wished.

POINT II.            THE MOTION TO CONFIRM SHOULD BE DENIED ON
                     ON   AMPLE  GROUNDS WHICH  FMO SHOULD  BE
                     PERMITTED TO FULLY SUBMIT FOR THE COURT’S
                     CONSIDERATION.

        FMO    has   several     meritorious         defenses    against   the

confirmation and enforcement M/V General Piar Final Award.

        This   proceeding      is   governed     by    the    United   Nations

Convention on the Recognition and Enforcement of Foreign

Arbitral Awards of 1958 (“the New York Convention”). The New

York Convention is applicable to the courts of the United

States pursuant to the Federal Arbitration Act (“FAA”). 9

U.S.C. § 201 et seq.

        The New York Convention applies               to     “arbitral awards

not considered as domestic awards in the State where their


                                         8
      Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 9 of 20



recognition and enforcement are sought.” N.Y. Convention,

art.      I(1).     “Under      Second      Circuit       precedent,        a

nondomestic arbitral award is an award that is “made” in

the      United     States      because      the      parties          agreed

to arbitrate before an arbitrator in the United States, but

which    nonetheless    falls   under    the New York Convention and

Chapter 2 of the FAA for one of two reasons: (1) it was

“made within the legal framework of another country, e.g.,

pronounced in accordance with foreign law[,]” or (2) it was

decided under the laws of the United States but involves

either entities that are not U.S. citizens or, even if only

U.S. citizens are involved, also involves “property located

abroad, [or] envisages performance or enforcement abroad,

or has some other reasonable relation with one or more

foreign     states.”     CBF    Indústria    de    Gusa    S/A    v.     AMCI

Holdings, Inc., 850 F.3d 58 (2nd Cir. 2017) (citing Bergesen

v. Joseph Muller Corp., 710 F.2d 928, 932 (2d Cir. 1983))

       Article V of the New York Convention specifies the

grounds under which a court may refuse confirmation of an

arbitral      award.     Encyclopaedia       Universalis         S.A.      v.

Encyclopaedia Britannica, Inc., 403 F.3d 85 (2d Cir. 2005).

Here, as set forth below, there are at least three reasons

for denying confirmation.



                                    9
      Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 10 of 20



        First, Article V(1) of the New York Convention allows

this     Court    to     deny    recognition            where       a    tribunal       acted

without jurisdiction. Arbitration “is strictly a matter of

consent.” Granite Rock Co. v. Int’l Bhd. of Teamsters, 561

U.S. 287, 299 (2010); Rent-A-Center West, Inc. v. Jackson,

561     U.   S.   63,     67    (2010).      The        Supreme         Court     has    thus

repeatedly made clear that whether a particular issue falls

within the scope of an agreement to arbitrate is a question

of arbitrability. BG Group PLC v. Republic of Arg., 134 S.

Ct. 1198, 1206 (2014). Courts decide such issues. Howsam v.

Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002). Parties

may agree to have an arbitrator decide not only the merits

of a particular dispute but also “‘gateway’ questions of

‘arbitrability,’ such as whether the parties have agreed to

arbitrate or whether their agreement covers a particular

controversy.”           Rent-A-Center,           561    U.     S.       at     68-69.     An

“agreement        to    arbitrate      a    gateway           issue       is    simply    an

additional,            antecedent      agreement              the       party      seeking

arbitration asks the federal court to enforce, and the FAA

operates on this additional arbitration agreement just as

it does on any other.” Id. at 70. The Supreme Court has

consistently           held    that    parties          may     delegate         threshold

arbitrability questions to the arbitrator, so long as the

parties’      agreement         does   so    by        “clear       and      unmistakable”

                                            10
      Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 11 of 20



evidence. First Options, 514 U. S., at 944; Rent-A-Center,

561 U. S., at 69, n. 1.

        The arbitration agreement included in the M/V General

Piar Charter Party does not confer the Arbitral Tribunal

with the power to resolve issues of arbitrability. The same

occurs with the Rules of Arbitration of the Society of

Maritime       Arbitrators.      Bordelon    Marine,    L.L.C.     v.   Bibby

Subsea ROV, LLC, 2016 WL 3655997, * 9-10, Civil Action NO.

16-1106 (E.D. La. July 7, 2016). Therefore, there is no

“clear        and   unmistakable”        evidence     that   the    parties

delegated arbitrability questions to the Panel. During most

of the arbitration proceeding, CME also asserted that the

Panel lacked authority to rule on its own jurisdiction. FMO

agreed     with     CME.   The   Panel     Tribunal    acknowledged     CME’s

position in its Partial Award on Security dated January 7,

2017, a true copy of which is herewith attached as Exhibit

C. See, Exhibit C, at ¶ 67. Significantly, the Final Award

is silent as to the Arbitral Panel’s authority to decide

its     own    jurisdiction.      However,     even     if   the   arbitral

tribunal has ruled on the issue, its determination receives

no deference; “the court should decide [the] question . . .

independently.” First Options of Chi., Inc. v. Kaplan, 514

U.S. 938, 943 (1995); see also, KenAmerican Res. v. Int’l

Union, UMW, 99 F.3d 1161, 1163 (D.C. Cir. 1996) (court may

                                      11
      Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 12 of 20



“not     afford     any     deference      at        all    to    the    arbitrator’s

view”).

        Accordingly,        this     Court       should      review      the     Panel’s

ruling       on   its   own    jurisdiction           de    novo.       See,    Katz    v.

Feinberg, 290 F.3d 95, 97 (2d Cir. 2002). That the Court

should       review       FMO’s      jurisdiction            defenses          de     novo

particularly applies to FMO’s jurisdictional defenses that

(i)    the    valid     M/V   General      Piar       charter     is     not    the    one

contained the arbitration clause serving as foundation for

the     Final     Award;      (ii)   the        M/V    General      Pair       charter’s

arbitration agreement was void pursuant to Venezuelan law;

(iii) CME has waived its right to arbitrate; and (iv) the

M/V General Piar charter’s arbitration agreement has been

superseded        by    a     subsequent         forum      selection          provision

contained in parties’ alliance agreement. See Final Award,

¶ 120.

        Second,    Article      V(1)(c)         of    the   New    York    Convention

permits a court to refuse to confirm an arbitral award

when:

        The award deals with a difference not contemplated
        by or not falling within the terms of the
        submission to arbitration, or it contains decisions
        on matters beyond the scope of submission to
        arbitration . . . .

In this case, the Final Award addresses matters over which

FMO has not consented to arbitration.                        In that regard, FMO

                                           12
      Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 13 of 20



repeatedly asserted during the course of the arbitration

that it had not consented to arbitrate issues concerning

the     so-called        “Residual         Contracts”         and       determinations

concerning        those    agreements            were      outside       the    parties’

arbitration        agreement.         See,        FMO’s      Answering         Brief   on

Jurisdiction and Case Management, a true copy of which is

herewith attached as Exhibit D.

        Here, the Panel improperly exercised jurisdiction by

awarding      damages      arising         out    the       “Residual         Contracts.”

Since     this    presents       an    issue          of    arbitrability,        it   is

presumptively reviewed by this Court de novo. See, Sonera

Holding B.V. v. Cukurova Holding A.S., 895 F. Supp. 2d 513,

521 (S.D.N.Y. 2012), rev’d on other grounds, 750 F.3d 221

(2d Cir. 2014) (whether award should be denied enforcement

under Article V(1)(c) of New York Convention because the

tribunal      exceeded      authority            in    awarding        damages     beyond

those permitted by submission to arbitration is a “claim

regarding the scope of arbitrability”); Kristian v. Comcast

Corp.,      446    F.3d     25,       48     (1st          Cir.       2006)    (“damages

limitation”         in     agreements             “poses          a      question      of

arbitrability”). The presumption of de novo review can only

be     overcome     if    “the    parties             clearly     and     unmistakably

provide otherwise.” Howsam, 537 U.S. at 83 (quoting AT&T

Techs., Inc. v. Comms. Workers, 475 U.S. 643, 649 (1986));

                                            13
   Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 14 of 20



see also, Rent-A-Center, 561 U.S., at 69 n.1 (2010) (the

“‘clear and unmistakable requirement’ . . . pertains to the

parties’ manifestation of intent” (emphasis in original));

First Options, 514 U.S. at 944–45. Because this requires

clear and unmistakable evidence of intent, courts do not

balance    competing         sources        of    evidence.       See,    e.g.,    First

Options,      514     U.S.    at     944.    Rather,        any    ambiguity      as    to

intent        “requires”           courts         “to     assign     questions          of

arbitrability to the district court.” Katz, 290 F.3d 95, 97

(2d Cir. 2002).

       Finally,       the    Award     should       not     be    confirmed    because

doing so would be contrary to the public policy interests

of the United States. See, New York Convention, Article

V(2)(b).      Enforcing        a    contract        [for    otherwise      legitimate

goods or services] that has been procured by bribery in

favor    of     the    party       that     secured        such    contract    thought

corruption is against U.S. public policy.                          A court must not

give the U.S. judiciary’s stamp of approval, to an award of

lost    profits       based    on     a     contract       obtained       through      the

bribery of foreign public officials and other illegal acts,

in violation of well-defined U.S. public policy. England v.

Sys.    Mgmt.    Am.    Corp.,       38     F.     Appx’    567,    572    (Fed.    Cir.

2002). During the course of the arbitration, FMO submitted

numerous evidence to prove that CME has secured all of its

                                             14
   Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 15 of 20



agreements with FMO, including the M/V General Piar Charter

Party,   through        corruption        of     foreign      officers   and   clear

violations other Venezuelan laws. As reflected in the Final

Award,    the      Panel     rejected       FMO’s       corruption   defense.    In

doing so, the Arbitral Panel failed to consider most of the

evidence submitted by FMO, which established numerous red

flags    of   corruption          acts    by      CME   and   applied    the   wrong

standard      of    proof     in    this       regard.     Likewise,     the   Panel

impeded FMO’s from securing evidence from CME in connection

with the allegations of corruption. Confirming the Award

would thus violate public policy and FMO should be provided

an opportunity to have Panel’s determination on corruption

reviewed by the Court.

     Furthermore,            courts,     not      arbitrators     decide   whether

enforcement        of   an    award      would     contravene     public   policy.

See, Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth,,

Inc., 473 U.S. 614, 638 (1985) (“[T]he national courts of

the United States will have the opportunity at the award-

enforcement        stage     to    ensure        that   the   legitimate   [public

policy] interest . . . has been addressed.”) Therefore, the

Court must independently review the arbitral record on the

issue of corruption.




                                            15
     Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 16 of 20



POINT III.            IN   ANY   EVENT,  THE  COURT  SHOULD  STAY
                      ENFORCEMENT OF THE JUDGMENT IN LIGHT OF THE
                      VENEZUELA SANCTIONS.

       The    Venezuelan      sanctions      program    prohibits    judgment

creditors      from        enforcing   their       judgments     against    the

Republic unless and until they obtain a license from OFAC.

The Venezuelan sanctions program was promulgated pursuant

to    the     International         Emergency       Economic      Powers    Act

(“IEEPA”),       which       authorizes      the    President,      upon    the

declaration      of    a    national   emergency,      to     “nullify,    void,

prevent or prohibit, any acquisition … use, transfer … or

dealing in, or exercising any right, power, or privilege

with respect to, or transactions involving, any property in

which any foreign country or a national thereof has any

interest.” 50 U.S.C. § 1702(a)(1)(B). In 2015, President

Barack Obama exercised his authority under IEEPA to declare

a national emergency with respect to the ongoing crisis in

Venezuela. Exec. Order No. 13692, 80 Fed. Reg. 12747 (Mar.

8, 2015) (“E.O. 13692”).

       Thereafter, President Donald J.                 Trump exercised his

authority under IEEPA to take additional steps to address

the national emergency declared in E.O. 13692 by issuing

several      additional       Executive     Orders.    In     particular,    on

August 5, 2019, the President issued Executive Order 13884

(“E.O.       13884”),       which   states     that     all     property    and

                                       16
   Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 17 of 20



interests    in    property        of    the     Republic      that        are   in   the

United States or that come into the possession or control

of a U.S. person “are blocked and may not be transferred,

paid, exported, withdrawn, or otherwise dealt in.” Exec.

Order No. 13884, 84 Fed. Reg. 38843 (Aug. 5, 2019), § 1(a).

E.O. 13884 further directs the Treasury Secretary to issue

regulations and take other actions necessary to implement

that order. See E.O. 13884, § 8; see also 50 U.S.C. § 1704.

     On November 22, 2019, OFAC issued amended Venezuelan

sanctions regulations, which implement all of the executive

orders    issued     in    connection          with    the   national         emergency

declared in E.O. 13692, including E.O. 13884. 31 C.F.R. §

591.201. The amendments included a new regulation, which

states:     Notwithstanding             the     existence        of     any      general

license     issued      under      this       part,     or     issued       under     any

Executive order issued pursuant to the national emergency

declared     in    E.O.     13692,        the    entry       into      a    settlement

agreement     or     the     enforcement          of     any     lien,        judgment,

arbitral award, decree, or other order through execution,

garnishment,       or      other    judicial           process        purporting       to

transfer or otherwise alter or affect property or interests

in property blocked pursuant to § 591.201, as referenced in

§ 591.506(c), is prohibited unless authorized pursuant to a

specific license issued by OFAC pursuant to this part. 31

                                          17
   Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 18 of 20



C.F.R. § 591.407 (emphasis added). The Venezuelan sanctions

regulations further state that “any attachment, judgment,

decree,    lien,       execution,     garnishment,            or     other    judicial

process is null and void with respect to any property and

interests in property blocked pursuant to § 591.201.” 31

C.F.R. § 591.202(e) (emphasis added).

     The Supreme Court upheld nearly identical regulations

under     the    Iran      sanctions        program,          stating        that     the

President       had    the    authority          under        IEEPA    to     prohibit

attachments       of    blocked      property           and     to    retroactively

nullify any such attachments. See, Dames & Moore v. Regan,

453 U.S. 654, 673-75 (1981). Furthermore, pursuant to the

Foreign     Sovereign        Immunities         Act,     a     judgment       creditor

cannot commence enforcement of a judgment against a foreign

state, such as Venezuela, unless and until such time as the

court   deems     it     reasonable        to    do     so.    See     28    U.S.C.    §

1610(c).    In     light     of    the     Venezuelan          sanctions,       it    is

inherently       unreasonable         to        allow    CME           to     commence

enforcement of a judgment in the present circumstances. The

most prudent course of action is to stay enforcement of the

judgment    until      CME        obtains       the    requisite       license       from

OFAC. Such a stay is necessary to ensure compliance with

the Venezuelan sanctions and will not work any prejudice

against CME        because it cannot seek to attach or execute

                                           18
     Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 19 of 20



upon any property of FMO c – property that has been blocked

pursuant    to   the   Venezuelan    sanctions   program    –   in     the

present circumstances. See E.O. 13884, § 1(a). Accordingly,

to   the   extent   the   Court   might   be   inclined    to   enter    a

judgment on the Award, the Court should stay enforcement of

that judgment until such time as CME              obtains a license

from OFAC or the relevant sanctions are lifted. See 28

U.S.C. § 1610(c).




                                    19
   Case 1:19-cv-11654-ALC Document 21 Filed 09/08/20 Page 20 of 20



CONCLUSION.

     WHEREFORE, FMO urges the Court to treat CME’s motion as

opposed,   allow   FMO   30   days        to   interpose   an   answer   and

opposing papers, accordingly, and to grant to FMO such other

and further relief as this Honorable Court may deem just and

proper.

Dated:     New York, New York
           September 8, 2020

                                      Respectfully submitted,

                                      MAHONEY & KEANE, LLP
                                      Attorneys for Petitioner

                              By:     s/ Garth S. Wolfson _____
                                      Garth S. Wolfson /
                                      Edward A. Keane
                                      61 Broadway, Suite 905
                                      New York, New York 10006
                                      (212) 385-1422

                                                  -and-

                                      Daniel E. Vielleville
                                      ASSOULINE & BERLOWE
                                      100 SE 2nd St., #3105
                                      Miami, Florida 33131
                                      (905) 567-5576




                                     20
